STATE OF MICHIGAN

                            COURT OF APPEALS



SANDRA FOSTER and WILLIAM FOSTER,                                  UNPUBLISHED
                                                                   February 16, 2017
                Plaintiffs-Appellants,

v                                                                  No. 328283
                                                                   Monroe Circuit Court
M & H PARTY STORE, INC.,                                           LC No. 14-036470-NI

                Defendant-Appellee.


Before: STEPHENS, P.J., and SAAD and METER, JJ.

STEPHENS, P.J. (Concurring).

        I adopt the reasoning of Quinto v Woodward Detroit CVS, 305 Mich. App. 73; 850 NW2d
642 (2014), disapproving Kennedy’s1 application of the open and obvious doctrine to
shopkeepers. However, the trial court here based its ruling not on whether the puddle was open
and obvious, but on a finding that defendant met its duty to warn invitees by posting wet-floor
signs. Plaintiffs’ argument that the continuous placement of the signs was a special aspect was
an indirect assertion that the warnings were inadequate or ineffective. I agree with the majority
that this argument was not well developed or supported by material facts or citation. I write
separately only to note that the clear liquid was not open or obvious and that the adequacy of
warnings in such circumstances, when supported by competent evidence, can defeat a motion
brought under MCR 2.116 (C)(8) and (10). Such was not the case here.

                                                           /s/ Cynthia Diane Stephens




1
    Kennedy v Great Atlantic & Pacific Tea Company, 274 Mich. App. 710; 737 NW2d 179 (2007).


                                               -1-